Citation Nr: 1739420	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 1990, for the award of a 100 percent rating for the service-connected diabetes mellitus.

2.  Entitlement to an effective date prior to July 1, 2004, for the award of a 100 percent rating for the service-connected chronic thrombophlebitis, right leg, with venous insufficiency.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  Hearing transcripts have been associated with the record.

In July 2015, the Board remanded the matters on appeal in order for allegations of clear and unmistakable error (CUE) in a March 1980 rating decision to be addressed.  The RO addressed the CUE claims in a June 2016 rating decision.  The Veteran did not file a notice of disagreement with regard to either issue.  As such, this aspect of the Veteran's appeal is not before the Board.


FINDINGS OF FACT

1.  In March 2006, the Board issued a decision granting a 100 percent rating from July 1, 2004, for chronic thrombophlebitis, right leg, with venous insufficiency; and granting May 30, 1990 as the proper effective date for the award of a 100 percent rating for diabetes mellitus.  The Veteran was informed of that determination and of his appeal rights.  He did not appeal. 

2.  In October 2007, the Veteran filed a statement suggesting that the appropriate effective date for both 100 percent ratings should be the date following his October 1979 separation from active service. 
 


CONCLUSIONS OF LAW

1.  The Board's March 2006 decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The Veteran's October 2007 challenges to the effective dates assigned for the award of 100 percent ratings for diabetes mellitus and for chronic thrombophlebitis, right leg, with venous insufficiency, were not timely filed and must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was awarded for diabetes mellitus and for chronic thrombophlebitis, right leg, with venous insufficiency, by way of a March 1980 rating decision.  After several claims for increase and challenges to the effective dates of the ratings assigned, in March 2006, the Board issued a decision granting a 100 percent rating from July 1, 2004, for chronic thrombophlebitis, right leg, with venous insufficiency; and granting May 30, 1990 as the proper effective date for the award of a 100 percent rating for diabetes mellitus.  The Veteran was informed of that determination and of his appeal rights.  He did not appeal.  The Veteran requested reconsideration of this decision, which the Board denied in a July 2007 letter.  In October 2007, the Veteran submitted a statement recognizing the Board's reconsideration letter and explicitly not challenging it.  The March 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2016) (a Board decision is final on the date stamped on the face of the decision).

In his October 2007 statement, the Veteran requested that the RO consider the effective dates assigned for the disabilities at issue based upon evidence the Veteran pointed to within the claims file.  The RO construed these statements as independent claims for an earlier effective date for the ratings.  The claims were denied by way of the September 2009 rating decision on appeal.

In August 2006, the Court of Appeals for Veteran's Claims (Court) issued Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In that three-judge decision, the Court held that where a decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Again, the Veteran's CUE allegation was considered in a June 2016 rating decision and not appealed.

In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd, 20 Vet. App. at 299.  Therefore, the Board finds that the Veteran's earlier effective date claims must be dismissed, because the Veteran raised the earlier effective date issues independently following the final Board decision.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to these issues without prejudice to the Veteran's filing a reconsideration motion.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The issue of entitlement to an effective date prior to May 30, 1990, for the award of a 100 percent rating for the service-connected diabetes mellitus is dismissed.

The issue of entitlement to an effective date prior to July 1, 2004, for the award of a 100 percent rating for the service-connected chronic thrombophlebitis, right leg, with venous insufficiency, is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


